Citation Nr: 0707570	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to the RO in 
Jackson, Mississippi.  However, recent correspondence shows 
that the veteran has moved back to California, such that the 
RO in Los Angeles again has jurisdiction.    

Initially, in an October 2000 rating decision, the Newark, 
New Jersey RO denied the veteran's claim for service 
connection for a bilateral foot disability as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  The VCAA provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be readjudicated as if the 
denial had not been made.  Therefore, the claim was 
readjudicated de novo and the issue on appeal was again 
denied by the aforementioned December 2001 rating decision.

In addition, the veteran requested a Travel Board hearing in 
his September 2003 substantive appeal.  However, he failed to 
report for the hearing scheduled in April 2005.  Therefore, 
the Board hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).


FINDING OF FACT

There is no evidence of a bilateral foot condition in service 
or for decades thereafter, and no competent evidence of a 
nexus between any current bilateral foot condition and the 
veteran's period of active service from May 1951 to July 
1971.  


CONCLUSION OF LAW

Service connection for a bilateral foot condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran contends that suffers from both bilateral foot 
and right great toe pain, which he attributes to his military 
service from May 1951 to July 1971.  He contends that during 
service he was provided with arch supports due to his pain.  

Initially, the Board observes that the veteran is currently 
service connected for residuals of a fracture to the right 
fibula, currently evaluated as 10 percent disabling under 
Diagnostic Code 5010-5262, impairment of the tibia and fibula 
and traumatic arthritis.  38 C.F.R. § 4.71a (2006).  
Specifically, the veteran sustained this fracture in January 
1965 during military service, and his right leg and ankle 
were in a cast for 10 weeks.  He was eventually service 
connected for the residuals to include swelling of the right 
ankle and secondary degenerative arthritis of the ankle 
joint.  

Per the rating schedule, the veteran is entitled to separate 
ratings for distinct disabilities to the feet, legs, and 
ankles.  See generally Diagnostic Codes 5256-5284, 38 C.F.R. 
§ 4.71a (2006).  However, the Board is also keenly aware that 
rating the same disability under various diagnoses is to be 
avoided, as it would constitute pyramiding.  See 38 C.F.R. § 
4.14.  Where, however, separate and distinct manifestations 
have arisen from the same injury, separate disability ratings 
may be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Service medical records (SMRs) are negative for treatment for 
arches or any other foot problems.  Notably, his December 
1970 retirement examination is negative for any foot 
disability.  The veteran did not report any problems with 
arches or bone spurs.  Therefore, service connection may not 
be established based on chronicity of any foot condition 
during service.  38 C.F.R.  § 3.303(b); Savage, 10 Vet. App. 
494-97.  The Board must find that the SMRs, as a whole, 
provide very negative evidence against this claim.
        
Post-service, aside from treatment for his service-connected 
right leg and ankle condition in the 1970s, he had no 
specific separate treatment for his feet.  See VA X-rays 
conducted in November 1977.  In fact, the first evidence a 
foot problem in the claims folder arises from VA treatment 
records from Philadelphia dated January 1999, which revealed 
treatment and a referral to podiatry for plantar fasciitis of 
the right foot.  This treatment occurred over 25 years after 
discharge from service.  He then underwent surgery to both 
feet in January 1999, specifically a plantar fasciotomy and 
arthroplasties of the 5th toes.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time after service for treatment of a foot disorder 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It follows that there is no evidence of a 
non-chronic foot disorder in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b).  

Most recently, the veteran underwent a VA foot examination in 
June 2006 to determine the current nature and etiology of any 
foot disability.  The examiner diagnosed the veteran with 
tinea pedis and onychomycosis.  Significantly, none of these 
conditions was shown in service.  In addition, the examiner 
diagnosed the veteran with chronic bilateral foot pain.  
However, he opined that there was no evidence that any foot 
condition began or was aggravated during his military 
service.  In fact, objective testing revealed little evidence 
of a current disability as the veteran exhibited normal 
reflexes, no fatigue or pain, no ankylosis, no atrophy, and 
full range of motion for the ankles, feet, and toes.  
Although current X-rays of the feet were still pending at the 
time of the examination, the examiner based his negative 
opinion upon a careful review of the claims folder disclosing 
no evidence of any treatment for a foot condition during 
service.  Thus, any outstanding foot X-rays could not provide 
a basis to change the disposition of the veteran's claim, for 
even if the veteran has a current disorder, the medical 
opinion makes clear that this disorder is not related to 
service, providing more highly probative evidence against 
this claim. 

Consequently, the competent evidence of record is against a 
finding of a nexus between any current bilateral foot 
condition and the veteran's extended period of active service 
decades before.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).    

The veteran's personal, lay opinion as to any relationship 
between a bilateral foot condition and his period of service 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494. Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for a bilateral foot disability.  38 U.S.C.A. § 5107(b).

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. §§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by letters dated in 
March 2001 and June 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the final fourth element of notice, the June 
2005 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO issued its initial VCAA notice 
in March 2001, before the December 2001 adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  Although the RO 
provided the veteran with supplemental information in the 
June 2005 VCAA letter, there is no indication or allegation 
that doing so resulted in prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In addition, May 2006 correspondence from the RO advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Since the preponderance of the evidence is against 
service connection, no disability rating or effective date 
can be assigned, such that the veteran is not prejudiced by 
late receipt of this notice.  

The Board acknowledges that the RO provided the veteran with 
certain VCAA notice well after the initial rating decision on 
appeal.  However, the Federal Circuit recently held, as a 
matter of law, that the provision of adequate VCAA notice 
prior to a "readjudication decision" such as a statement of 
the case (SOC) or supplemental statement of the case (SSOC) 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication. See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III] 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
In this respect, the RO issued all VCAA and Dingess letters 
prior to the last July  2006 SSOC.    

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and a VA etiological 
examination.  The veteran was scheduled for a Travel Board 
hearing, but he failed to appear.  Neither the veteran nor 
his representative has contended that any additional evidence 
remains outstanding. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the May 
2005 remand.

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for a bilateral foot disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


